DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 11-13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgreen et al. (US 2011/0223681) in view of Ellington et al. (US 2016/0258937).
Lundgreen teaches a urine analysis system comprising: 
a urine analyzer (fig. 1, ref. 14; the unit 14 is structurally capable of being a unrine analyzer because of the optical detector that resides within the unit 14), 
a micro-fluidic chip (16) attachable to the urine analyzer (micro fluidic chip 16 attaches to unit 14 as seen in fig. 1), and 
an unloading device (shifter 70 as seen in fig. 3) on the urine analyzer (14) for unloading the micro-fluidic chip from the urine analyzer (para 70 teaches shifter 70 moves the micro fluidic chip 16 out of the measuring position and ejects it out of the basic unit 14, wherein 
the micro-fluidic chip is provided with fluid channels (fig. 2 shows serpentine channel 20/26); and 
a liquid inlet (fig. 2, ref. 22) end is arranged at a lower end (bottom of microchip 16, fig. 2) of the micro-fluidic chip and connected to one end of the fluid channel (20/26); 
a liquid outlet end (near pump opening 40) is arranged at an upper end of the micro-fluidic chip (upper end of microchip 16, fig 2) and connected to the other end of the fluid channel (fig. 2, opening 22 is fluidically connected to 40); 
the urine analyzer comprises a detector (optical detector fig. 1, ref. 30) for detecting the test strips, a connection port (fig. 1, 2 ref. 40) for the micro-fluidic chip; and 
wherein the detector are adapted to test one or more of the items selected from the group consisting of urobilinogen, bilirubin, ketone, nitrite, erythrocyte, leukocyte esterase, specific gravity, PH, protein, microalbumin(MALB), glucose, ascorbic acid, creatinine, calcium, and color (this limitation does not further structurally limit the instant claim as the claim does not provide a reagent on a test strip that would detect any of the above items.  Further Lundgreen teaches an optical unit that detects a colorimetric reaction of a fluid sample within the micro fluidic chip 16; para 44); 
wherein N fluid channels and N test strips are arranged in the N fluid channels, each test strip corresponds to one fluid channel, and N is an integer not less than 1 and not greater than 15 (microfluidic chip 16 provides a plurality of channels, at a minimum 1 channel is seen in fig. 2); 2Appl. No. 16/307,835Attorney Docket: P75800US0 Reply to Office Action of September 15, 2020 
wherein the urine analyzer further comprises a top shell (fig. 1), a side shell (side walls as seen in fig. 1) and a bottom shell (bottom area as seen in fig 1 that accepts the micro fluid chip), and the top of the urine analyzer is provided with a display screen (fig. 3 ref. 10 shows display screen at the upper section’ para 28 states the result of the measurement is evaluated and displayed/saved), a sampling key and an unloading key; the unloading device is connected under the unloading key; the shape of suction device is cylindrical and the unloading device is nested outside the suction device; the suction device is connected with the connection port through an internal pipe (fig. 1, 3 shows the operation of the micro fluid chip 16 insertion into the unit 10; the microfluidic chip is inserted into the bottom of the unit and connected to the suction pump via a connection 
wherein the detector is located in flank (fig. 1 shows the detector to the left of the microfluidic chip) of the micro-fluidic chip, the detector also includes a main circuit board (Lundgreen inherently provides a processor (CPU circuit board) which calculates a measurement value collected from the detector) which is fixed at a frame (The processor would inherently be connected to the frame since the device of Lundgreen is a mobile processing unit and therefore the processor is located within the frame of the unit 14).
Lundgreen does not specifically teach several test strips with fluid channels corresponding to each test strip; each test strip corresponds to one fluid channel;
a linear motor with a lead screw and two parallelly sliding guide rods that are arranged inside the frame, and a mobile circuit board stretch across the two sliding guide rods which is connected with the linear motor with lead screw; the detection sensor is arranged on the mobile circuit board, the mobile circuit board connects with the main circuit board through a flexible flat cable.
Lundgreen provides a drum having a plurliaty of microfluidic chips that are loaded into the unit 14 as seen in figure 3.  This provides the convience of providing multiple tests in a portable device.
Ellington teaches a urine test device comprising a plurality of test strips each disposed at separate fluid channels within the device (fig. 1).  The device is provided 
The modified Lundgreen does not teach a linear motor with a lead screw and two parallelly sliding guide rods that are arranged inside the frame, and a mobile circuit board stretch across the two sliding guide rods which is connected with the linear motor with lead screw; the detection sensor is arranged on the mobile circuit board, the mobile circuit board connects with the main circuit board through a flexible flat cable.
Lundgreen teaches the detector is located in flank (fig. 1 shows the detector to the left of the microfluidic chip) of the micro-fluidic chip, the detector also includes a main circuit board (Lundgreen inherently provides a processor (CPU circuit board) which calculates a measurement value collected from the detector) which is fixed at a frame (The processor would inherently be connected to the frame since the device of Lundgreen is a mobile processing unit and therefore the processor is located within the frame of the unit 14).  The device 68 provides a movable shifter 70 which moves along a vertical axis.  It would have been obvious to one having an ordinary skill in the art at 
Regarding claim 4, characterized in that at least one of the two larger sides of the test strip area is encapsulated in transparency.  Both prior art provide transparent housing in order to optical detect the color test strip reactions.  
Regarding claim 5, characterized in that at least one 5of two larger sides of the test strip area is encapsulated in exposure.  The entire structure (16) is transparent.
Regarding claim 6, characterized in that the shape of micro-fluidic chip is rectangle (fig. 1 of both references), and the fluid channels are parallelly distributed on the micro-fluidic chip.  Ellington provides fluid channels that are parallely distributed as seen in fig. 1).  
Regarding claim 7, characterized in that the shape of micro-fluidic chip is discoid, and the fluid channels are radially distributed on the micro-fluidic chip.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Johnson to provide a discoid shape for the chip where the inlet feeds the test strips in the disc from the center. This is a change of shape that would not change the function of the test device. See In re Seid, 161 F.2d 229, 73 USPQ 431.
Regarding claim 158, characterized in that the shape of micro-fluidic chip is cylindrical, and the test strips are distributed on the cylindrical side.   It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Lundgreen to provide a cylindrical shape for the chip where the inlet feeds the test strips in the disc from the center. This is a change of shape that would not change the function of the test device. See In re Seid, 161 F.2d 229, 73 USPQ 431. 
n re Seid, 161 F.2d 229, 73 USPQ 431.  
Regarding claim 11, characterized in that the detector is arranged by the side of the micro-fluidic chip and includes a movable detection sensor (fig. 1, device 30). 
Regarding claim 12, characterized in that the detector includes N detection sensors, and the number of detection sensors is the same as the number of test strips.  It is inherent that the number of detection sensors would be the same as the number of test strips in order for each test strip to be optically analyzed.    
Regarding claim 1013, characterized in that the detector includes a detection sensor and a mechanical device that moves the micro-fluidic chip; the detection sensor is used to collect the color data of the test strips.  The modified Lundgreen provides an optical detector that detects the colormetric response from the test strips.  Lundgreen teaches the sensor collects the color data to a memory due the optical detector providing an output response.  Lundgreen provides an ejection mechanism that moves the microfluidic chip.

Regarding claim 16, Lundgreen teaches a urine analysis system comprising: 

a micro-fluidic chip (16) attachable to the urine analyzer (micro fluidic chip 16 attaches to unit 14 as seen in fig. 1), and 
an unloading device (shifter 70 as seen in fig. 3) on the urine analyzer (14) for unloading the micro-fluidic chip from the urine analyzer (para 70 teaches shifter 70 moves the micro fluidic chip 16 out of the measuring position and ejects it out of the basic unit 14, wherein 
the micro-fluidic chip is provided with fluid channels (fig. 2 shows serpentine channel 20/26); and 
a liquid inlet (fig. 2, ref. 22) end is arranged at a lower end (bottom of microchip 16, fig. 2) of the micro-fluidic chip and connected to one end of the fluid channel (20/26); 
a liquid outlet end (near pump opening 40) is arranged at an upper end of the micro-fluidic chip (upper end of microchip 16, fig 2) and connected to the other end of the fluid channel (fig. 2, opening 22 is fluidically connected to 40); 
the urine analyzer comprises a detector (optical detector fig. 1, ref. 30) for detecting the test strips, a connection port (fig. 1, 2 ref. 40) for the micro-fluidic chip; and a suction device (fig. 1, ref. 42) connects (fig. 1) the liquid outlet end of the micro-fluidic chip through the connection port (40); 
wherein the detector are adapted to test one or more of the items selected from the group consisting of urobilinogen, bilirubin, ketone, nitrite, erythrocyte, leukocyte esterase, specific gravity, PH, protein, microalbumin(MALB), glucose, ascorbic acid, creatinine, calcium, and color (this limitation does not further structurally limit the instant 
wherein N fluid channels and N test strips are arranged in the N fluid channels, each test strip corresponds to one fluid channel, and N is an integer not less than 1 and not greater than 15 (microfluidic chip 16 provides a plurality of channels, at a minimum 1 channel is seen in fig. 2); 2Appl. No. 16/307,835Attorney Docket: P75800US0 Reply to Office Action of September 15, 2020 
wherein the urine analyzer is in the shape of a handheld pipettor (fig. 1) and further comprises a top shell (fig. 1), a side shell (side walls as seen in fig. 1) and a bottom shell (bottom area as seen in fig 1 that accepts the micro fluid chip), and the top of the urine analyzer is provided with a display screen (fig. 3 ref. 10 shows display screen at the upper section’ para 28 states the result of the measurement is evaluated and displayed/saved), keys (power button is inherenty provide to turn on the handheld device), a battery (a battery is inherently provided because it is a portable device) and a wireless connection module (a connection module is inherently provided due to the communications that occurs when a measurement is complete, the data is transferred); a sampling key and an unloading key; the unloading device is connected under the unloading key; the shape of suction device is cylindrical and the unloading device is nested outside the suction device; the suction device is connected with the connection port through an internal pipe (fig. 1, 3 shows the operation of the micro fluid chip 16 insertion into the unit 10; the microfluidic chip is inserted into the bottom of the unit and connected to the suction pump via a connection port 40 on the microfluidic chip via a connection tube as seen in fig. 1; a positioning key 48 and 48’ are opening in the 
wherein the detector is located in flank (fig. 1 shows the detector to the left of the microfluidic chip) of the micro-fluidic chip, the detector also includes a main circuit board (Lundgreen inherently provides a processor (CPU circuit board) which calculates a measurement value collected from the detector) which is fixed at a frame (The processor would inherently be connected to the frame since the device of Lundgreen is a mobile processing unit and therefore the processor is located within the frame of the unit 14).
Lundgreen does not specifically teach several test strips with fluid channels corresponding to each test strip; each test strip corresponds to one fluid channel;
a linear motor with a lead screw and two parallelly sliding guide rods that are arranged inside the frame, and a mobile circuit board stretch across the two sliding guide rods which is connected with the linear motor with lead screw; the detection sensor is arranged on the mobile circuit board, the mobile circuit board connects with the main circuit board through a flexible flat cable.
Lundgreen provides a drum having a plurliaty of microfluidic chips that are loaded into the unit 14 as seen in figure 3.  This provides the convience of providing multiple tests in a portable device.
Ellington teaches a urine test device comprising a plurality of test strips each disposed at separate fluid channels within the device (fig. 1).  The device is provided with an inlet and an outlet.  The device is provided with a plurality of test strips in order 
Regarding claim 18, characterized in that the shell of the urine analyzer is handheld and the shell is equipped with circuit boards and batteries inside; and the lateral connection port is equipped with an electromagnet and an mechanical arm which is used to unload the micro-fluidic chip; the suction device and the chip unloading device are electrically controlled.  The processor of Lundgreen controls all operations of the device. 
Regarding claim 19, characterized in that the detector includes a rotary motor (pump) connected with the connection port, a pump connected with the connection port through a pipe (the pump is connected to 40 via pipe as seen in fig 1), and a detection sensor located on the flank of the micro-fluidic chip (fig. 1).

Response to Arguments


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797